Citation Nr: 1038965	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-19 958	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151for lumbosacral radiculopathy as a result of 
VA treatment.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1944 to January 
1946.  

This case was remanded by the Board of Veterans' Appeals (Board) 
in October 2009 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York for additional 
development, to include obtaining Social Security Administration 
(SSA) records and a VA nexus opinion.

The Board was informed in October 2010 that the Veteran had died 
on September [redacted], 2010.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the issue 
on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Landicho v. 
Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issues in this case has become 
moot by virtue of the death of the Veteran and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2010).  

The Board finds that this case is one in which the law is 
dispositive and that the issues on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, the 
appeal as to the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151for lumbosacral 
radiculopathy as a result of VA treatment is dismissed.  In 
reaching this determination, the Board intimates no opinion as to 
the merits of this appeal or of any derivative claims brought by 
a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).  


ORDER

This appeal as to the claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151for 
lumbosacral radiculopathy as a result of VA treatment is 
dismissed without prejudice due to the death of the Veteran.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


